Case: 15-11160      Document: 00513556925         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11160
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOANNA ESPINOZA REYNA, also known as Joanna Reyna Espinoza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:11-CR-56-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Joanna Espinoza Reyna
raises an argument that is foreclosed by United States v. Shabazz, 633 F.3d
342, 345-46 (5th Cir. 2011), which held that the phrase “on any such
revocation” in 18 U.S.C. § 3583(e)(3) does not impose an aggregate limit on
imprisonment for revocation of supervised release but limits only the amount
of imprisonment that may be imposed each time a court revokes a defendant’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11160    Document: 00513556925   Page: 2   Date Filed: 06/21/2016


                               No. 15-11160

supervised release.   Accordingly, the motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                     2